Exhibit 10.9     Redacted Veryst Agreement.

 




 



 

VERYST Engineering®    LLC
47A Kearney Road
Needham, MA  02494

VerystLOGO [veryst.jpg]   

®





 

 

Meetesh Patel

Jay Bhogal

Kinetic Power Corporation

1050 Connecticut Avenue, NW

Washington, DC 20036

 

 

November 4, 2008

 

Re: Initial Development of a Car and Truck Energy Harvester

 

 

Messrs. Patel and Bhogal,

 

Thank you for considering Veryst Engineering for this project. We are
particularly interested in working with Kinetic Power Corp given not only our
relevant experience and expertise, but also our shared interest in alternative
energy systems. We believe that our past and on-going work in intellectual
property development and electromechanical system design, in particular with
energy harvesting, are well-suited to the challenges that this project presents.

 

In light of our conversation last week, we propose the following sequenced
outline of work:

 

Task 1: Examination of Prior Art and Strategic Positioning

 

We believe that a solid understanding of the current state of the art helps
focus and secure any new intellectual property position. This effort will
examine current patents and applications from a critical perspective aimed at
identifying meaningful opportunities for new invention, thereby exceeding the
substance of a typical IP review by a law firm. **** Strategic positioning and
IP content will be re-evaluated on an ongoing basis. 

 

****

 

****

 

****

 

Task 2: Design Conceptualization

 

This effort will begin by defining design goals and evaluation metrics based on
the space identified in Task 1. The metrics will provide structure to
engineering objectives and to decision-making. **** Particular attention will be
paid to the issue of energy transfer, **** We will also list technical
challenges and any new opportunities for additional intellectual property.

 

****

1

--------------------------------------------------------------------------------



 

****

 

****

 

Task 3: Detailed Design

 

This effort will pursue the detailed design of **** concepts stemming from Task
2. Primary work will be on the design of specific components, with the selection
of off-the-shelf items where possible. Work required in this stage includes
preparation of engineering drawings, detailed calculations for the appropriate
matching of components, component stress analysis for strength and reliability,
and discussion with potential subcomponent manufacturers and vendors. Items with
long lead times will be identified for possible advanced procurement. ****

 

****

 

****

 

****

 

Task 4: Prototype

 

Task 4 will prototype ****. Fabrication effort will be balanced between Veryst
Engineering and contracted shops, depending on the details of the final design.
****

 

****

 

****

 

****

 

 

****

 

****

 

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

****

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

****

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

****

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Benefits

 

2

--------------------------------------------------------------------------------



New product development requires a multi-faceted effort that balances
creativity, engineering rigor, and business practicality. We are confident that
our background in electromechanical design and intellectual property consulting
uniquely positions us contribute to many aspects of your project. Moreover, our
work is based on engineering fundamentals, helping ensure that decisions are
well-informed and grounded. **** energy harvesting has been part of our work
focus for well over a decade. Our sensitivity to details and awareness of the
big picture would help streamline and strengthen your development ****.

 

This is precisely the type of work we seek and enjoy doing, and we look forward
to discussing the details of our proposal with you.  I have attached our Terms
and Conditions that forms by reference a part of this proposal.  We can be
reached by phone at 781-433-0433.

 

You can accept this proposal by signing and dating the last page of this
proposal and faxing (781-433-0933)  or mailing a copy to my attention.

 

Sincerely,

 

[x2x0.jpg]

Managing Principal

 

TERMS AND CONDITIONS OF AGREEMENT

 

CHARGES

 

Invoices are typically rendered monthly or in accordance with the agreed upon
payment schedule, and are due upon receipt.  Work performed on a
time-and-expenses basis will be charged in accordance with the most current
billing rates of Veryst Engineering.

 

At the discretion of Veryst Engineering, a suitable retainer may be required
from the client in advance.  Veryst Engineering will hold the retainer until the
final invoice is prepared.  Any money remaining in the retainer account after
the final invoice has been paid shall be returned to the client.

 

Evidence storage and disposal will be the responsibility of the client. Upon the
client's request, Veryst may agree to provide temporary storage space for a
reasonable fee, which the client agrees to pay monthly upon presentation of an
invoice from Veryst

 

PAYMENT

 

Outstanding balances past due over 30 days are subject to a delinquency charge
until paid.  Veryst Engineering reserves the right to decline further work with
any client delinquent in payment of charges due to Veryst Engineering for
previous work, until such balances are paid in full.

 

INTELLECTUAL PROPERTY

 

****

 

Notwithstanding any of the foregoing, nothing in this Agreement shall in any
manner affect the ownership rights that Veryst Engineering has in any
intellectual property developed by Veryst Engineering either

3

--------------------------------------------------------------------------------



prior or subsequent to the effective date of this Agreement, ****, or
intellectual property developed for other clients or other projects unrelated to
**** this Agreement. 

 

TERM

 

The term of this Agreement shall commence on the date of this Agreement and
shall continue until terminated by either Veryst Engineering or the client. 
Client may terminate this Agreement for any reason upon thirty (30) days prior
written notice to Veryst Engineering and payment to Veryst Engineering for any
services performed and/or expenses incurred by Veryst Engineering  prior to such
effective date of termination.  Veryst Engineering  may terminate this Agreement
at any time by giving client written notice of such termination and the
effective date of such termination shall be no earlier than the date that Veryst
Engineering shall have completed the performance of all services already
scheduled to be performed for the client.

 

INDEPENDENT CONTRACTOR STATUS

 

Nothing contained in this Agreement shall be deemed or construed as creating a
joint venture or partnership between the Veryst Engineering  and the client.
Veryst Engineering  shall be an independent contractor to the client and no
Veryst Engineering employee or person performing any work at Veryst
Engineering’s direction for the client shall be considered to be an agent,
employee or representative of the client for any purpose. 

 

Client agrees that during the term of this agreement with Veryst Engineering and
for a period of twenty four (24) months after the termination of this agreement
for any reason, client will not directly or indirectly hire, attempt to hire or
solicit for employment any employee of Veryst Engineering, encourage or induce
any other company to hire, attempt to hire or solicit any employee of Veryst
Engineering nor encourage or induce any employee of Veryst Engineering to
terminate employment with Veryst Engineering.

 

EXECUTION OF SCOPE OF SERVICES

 

Veryst Engineering will work in accordance with generally accepted professional
engineering practice.  No other warranty, express or implied, is made concerning
work performed under the agreement, including Veryst Engineering’s findings,
recommendations, specifications, or professional advice.

 

Veryst will hold in strictest confidence all proprietary information and trade
secrets of the client to which it may be given access.

 

MISCELLANEOUS

 

The client assumes full and complete responsibility for all uses and
applications of Veryst Engineering’s recommendations or work under this
agreement, or failure to use recommendations or work, and agrees to hold
harmless Veryst Engineering against any and all liability, damages, losses,
claims, demands, actions, causes of action, and costs including attorneys’ fees
and expenses arising out of the use and application of any of Veryst
Engineering’s recommendations or work under this agreement, or failure to use
recommendations or work.

 

The client agrees that in no event shall Veryst Engineering, its officers,
employees, or agents be liable for any direct, indirect, incidental, special,
punitive or consequential damages arising out of or relating to this Agreement
or, without limitation, any such damages for lost profits or business.

4

--------------------------------------------------------------------------------



 

 

Approved                                //Meetesh Patel

                                                Meetesh Patel

                                                Chief Executive Office and
President, Octllion Corp.

 

                                                11-04-2008

                                                Date

 

 

5

--------------------------------------------------------------------------------

